DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Sep 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 12 line 15, filed 01 Sep 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 03 Jun 2022 has been withdrawn. 
Applicant's arguments filed 01 Sep 2022 have been fully considered but they are not persuasive.
The applicant argues (Page 15 line 25) Spears “does not function to reduce pressure loss through the valve”.
It is unclear where this is recited in the claim?
The applicant argues “Anderson’s spiral baffle does not include a fluid passage-defining internal surface” – page 16 line 4.
Anderson was recited only to cover the missing limitation from Spears not disclosing wherein the torsional flow inducer is disposed downhole relative to the seat.
The applicant argues “It is believed that Spears teaches away from such a modification, as said modification would render the system of Spears unsatisfactory for its intended purpose” – (Page 16 last line and page 17 line 21).
The examiner disagrees. The modification of Anderson to Spears was obvious for the purpose of “the whirling action thus produced will, of course, act upon the seal to sweep sand or other foreign matter therefrom and keep this seat properly cleansed to insure the correct seating of the valve – Anderson Page 7 line 59-67”. Therefore the modification to Spears would be obvious to keep the seat clean and would NOT render the system of Spears unsatisfactory in manner, when the intended purpose would be to operate the valve.
The applicant argues “Spears does not disclose inducing of torsional flow to reservoir fluid being conducted to the standing valve 13 to which the connector 66 is connected. Instead, as recognized by the Examiner, the connector 66 is disposed uphole of the valve seat 42 of the standing valve 13. Accordingly, in contrast to amended claim 56, the torsional flow of reservoir fluid that is induced by the connector 66 is not conducted to the standing valve 13 to which the connector 66 is connected” (Page 19 line 16).
The Examiner disagrees. Spears discloses (Col 8 line 33) – “it should be readily apparent to one skilled in the art that many different combinations of connectors 64,66 or valves 11,13 of the present invention may be used in combinations with each other or in combination with conventional connectors or valves to achieve the objects of the present invention. As shown more clearly in Fig 10-11, the connector 64,66 of the present invention may be used with at least one conventional valve 11 to form a traveling assembly #10 or a standing valve assembly #12, with two conventional traveling valve 11 or standing valves 13 being illustrated”.
Claim Objections
Claim 56 is objected to because of the following informalities:  
Claim 56 line 20 recites “to the the standing valve”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 43 and 56 – 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “the contoured surface defines at least a portion of the outermost perimeter of the reservoir flow conductor for supplying fluid flow to the standing valve” inter alia.
It is not clear what is meant. The submitted drawings (Fig 3 and Fig 4) illustrate a contoured surface #606C on the inner surface (#606B) of the reservoir fluid conductor (#603); not on the outermost perimeter. The outermost perimeter is illustrated as a non-referenced cylindrical tubular.
Claim 56 recites the limitation "a wellbore" in line 4. It is unclear if this is a double inclusion (multiple wellbores) or if only one wellbore is intended. Clarification or correction is requested.
Claim(s) 57-59 depend from claim 56 and are therefore also rejected under indefiniteness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over Spears et al. (USP 6,283,148) in view of Anderson (USP 1,759,087).
Regarding claim 41, Spears discloses a valve body (Fig 1 #20 or #20’) defining a flow communicator (#28 bore and #26 upper end of valve body) and a seat (Fig 1 #42); and 
a closure member (#40); 
wherein: 
the closure member [#4], the flow communicator [28 and 26], and the seat [42] are co-operatively configured such that, while the closure member is seated on the seat, the flow communicator is occluded (Fig 1 and Col 2 line 16) by the closure member; and 
the closure member, the flow communicator, and the seat are co- operatively configured such that, while the closure member is seated on the seat, the closure member is displaceable (Col 5 line 61) uphole relative to the seat with effect that: 
(i) the closure member is unseated (Col 5 last line) relative to the seat; 
(ii) fluid flow is conductible (Col 5 line 67) through the flow communicator; and 
(iii) while fluid flow is being conducted through the flow communicator [28 and 26], the closure member is obstructive to the conducted fluid flow, with effect that at least a portion of the conducted fluid flow is diverted past the closure member (Col 5 last seven lines – “the increase in flow of a liquid or gas through the bore is believed to result from the liquid material being rotated about the longitudinal axis #22, as the liquid material passes through the bore and along the fins #32. This rotation is believed to form a vortex in the fluid is believed to operate to draw the ball away from the seat’); 
wherein: 
the torsional flow-inducing adapter (Fig 2 #66) includes: 
a fluid passaqe-defininq internal surface (Fig 2 #78), defininq a reservoir flow conductor (Fig 2 #76 – bore); 
a contoured surface (Fig 2 #80), defined on the fluid passaqe-defininq internal surface [#78]; and  
the torsional flow-inducing adapter is configured (Col 8 line 33) to co-operate with the standing valve such that, while the torsional flow-inducing adapter is connected to the standing valve, the contoured surface is disposed downhole relative to the valve seat, such that, while the closure member is unseated from the valve seat and fluid flow is being conducted through the reservoir flow conductor such that at least a portion of the fluid flow is conducted (Col 5 line 62 – “the liquid material being rotated about the longitudinal axis #22, as the liquid material passes through the bore #28 and along the fins #32. This rotation is believed to form a vortex in the fluid”) past the contoured surface, for at least a portion of the fluid flow being conducted past the contoured surface, torsional flow is induced by the contoured surface, with effect that at least a portion of the fluid flow conducted through the flow communicator is a torsional fluid flow.  
The Examiner is taking the broadest reasonable understanding that any downhole valve reads on the claim’s standing valve, absent further recited claim limitation relating what is unique about the recited standing valve. 
Spears does not explicitly disclose, teach or suggest wherein the torsional flow inducer is disposed downhole relative to the seat.
Anderson teaches a device particularly adapted for use in the formation of standing and travelling valves of oil well pumping apparatus and which in addition to performing the function above set forth produces a whirling action of fluids and gases passing upwardly therethrough, causing the same to thoroughly intermingle (Page 1 line 15-22). … “Since the spiral baffle is fixed, the fluid passing to the valve through inlet is caused to rotate and by its rotation will, when it is supporting valve (#13 – ball), cause a rotation of this valve. The whirling action thus produced will, of course, act upon the seal to sweep sand or other foreign matter therefrom and keep this seat properly cleansed to insure the correct seating of the valve” – (Page 7 line 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the location of the ‘torsional fluid flow inducer’ to a location downhole of the seat as taught by Anderson in the system of Spears, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of creating a whirling action of passing fluid to act upon the seat to sweep sand or other foreign matter therefrom and keep the seat properly cleansed to insure the correct seating of the valve.
Regarding claim 42, Spears of the combination discloses wherein the closure member [40], the flow communicator [28 and 26], and the seat [42] are co-operatively configured such that, while the closure member is seated on the seat, the closure member is responsive to establishing of a fluid pressure differential across the closure member for displacement relative to the valve seat for becoming unseated from the valve seat, wherein the fluid pressure differential is established by fluid pressure communication, to the closure member, of an uphole fluid pressure of fluid that is disposed uphole relative to the closure member, and fluid pressure communication, to the closure member, of a downhole fluid pressure of fluid that is disposed downhole relative to the standing valve, wherein the downhole fluid pressure exceeds (Col 5 line 64-67 – it is understood that ball is moved uphole due to downhole pressure is greater than uphole pressure) the uphole fluid pressure;  
Regarding claim 43, as best understood regarding the indefinite rejection above, the combination discloses wherein the torsional flow-inducing adapter [Spears #66] is configured to co-operate (Spears Fig 1 physically connected) with the valve [Spears #20 or 20’] such that, while the torsional flow-inducing adapter is connected (Spears Fig 1 and Col 8 line 33) to the valve: 
the contoured surface (the Examiner is taking the understanding from the submitted figures) defines at least a portion of the outermost perimeter of the reservoir flow conductor for supplying fluid flow to the standing valve; and 
while the closure member [Spears 40] is unseated from the valve seat [Spears 42], fluid flow is conductible (Spears Col 6 line 5) through the flow communicator [Spears 28 and 26] via (of the modified invention) the reservoir flow conductor [Spears 66].  
Regarding claim 44, Spears of the combination discloses wherein: the standing valve is a standing valve (#20) of a rod pump (Fig 1 #2).  
Regarding claim 45, Spears of the combination discloses wherein: the contoured surface [#78] is defined by a rifled groove (Fig 4 understood as a helical groove between fins #32).  
Regarding claim 46, Spears of the combination discloses wherein: the rifled groove has a minimum depth (Fig 4) of at least 0.1 cm.  
Regarding claim 47, Spears of the combination discloses wherein: the pitch of the rifled groove is from 30 degrees to 60 degrees (Col 6 line 67 – “the predetermined angle is within the range of 30 to 90 degrees and preferably is 60 degrees”).  
Regarding claim 48, Spears of the combination discloses 
a standing valve, comprising: 
a valve body (Fig 1 #20) defining a flow communicator (Fig 1 #28 bore and #26 end of valve body) and a seat (Fig 1 #42); 
a closure member (Fig 1 #40); 
a torsional flow inducer (Fig 11 #66), connected (Fig 11) to the seat [#42]  and includes: 
a fluid passage-defining internal surface (#78), defining a reservoir flow conductor (#68 body of #66); 
a contoured surface (Fig 4 #80 – fin with inner surface #78), defined on the fluid passage-defining internal surface [#78]; 
wherein: 
the closure member [40], the flow communicator [28 and 26], and the seat [42] are co-operatively configured such that, while the closure member is seated on the seat, the flow communicator is occluded (Col 2 line 16) by the closure member [40]; and 
the closure member [40], the flow communicator [28 and 26], and the seat [42] are co-operatively configured such that, while the closure member [40] is seated on the seat [42], the closure member is with effect that: 
(i) the closure member is unseated (Col 5 last line) relative to the seat [42]; 
(ii) fluid flow is conductible (Col 5 line 61) through the flow communicator; and 
(iii) while fluid flow is being conducted through the flow communicator, the closure member is obstructive to the conducted fluid flow, with effect that at least a portion of the conducted fluid flow is diverted past (Col 5 line seven lines) the closure member; 
and 
the torsional flow-inducer co-operates (Col line 61) with the standing valve [#20] such that, while the closure member [#40] is unseated (Col 5 last line) from the valve seat and fluid flow is being conducted throuqh the reservoir flow conductor such that at least a portion of the fluid flow is conducted past the contoured surface [#80 and 78], for at least a portion of the fluid flow being conducted past the contoured surface [80 and 78], torsional flow is induced by the contoured surface [#80 and 78], with effect that at least a portion of the fluid flow conducted through the flow communicator is a torsional fluid flow (interpreted as a vortex).
Spears does not disclose wherein the torsional flow inducer is disposed downhole relative to the seat.
Anderson teaches a device particularly adapted for use in the formation of standing and travelling valves of oil well pumping apparatus and which in addition to performing the function above set forth produces a whirling action of fluids and gases passing upwardly therethrough, causing the same to thoroughly intermingle (Page 1 line 15-22). … “Since the spiral baffle is fixed, the fluid passing to the valve through inlet is caused to rotate and by its rotation will, when it is supporting valve (#13 – ball), cause a rotation of this valve. The whirling action thus produced will, of course, act upon the seal to sweep sand or other foreign matter therefrom and keep this seat properly cleansed to insure the correct seating of the valve” – (Page 7 line 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the location of the ‘torsional fluid flow inducer’ to a location downhole of the seat as taught by Anderson in the system of Spears, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of creating a whirling action of passing fluid to act upon the seat to sweep sand or other foreign matter therefrom and keep the seat properly cleansed to insure the correct seating of the valve. 
Regarding claim 49, Spears of the combination discloses wherein: 
the closure member [#40], the flow communicator [28 and 26], and the seat [42] are co-operatively configured (Fig 1) such that, while the closure member is seated (Fig 1) on the seat [42], 
the closure member is responsive to establishing of a fluid pressure differential across (“the vortex is believed to operate to draw the ball away from the seat” – Col 5 line 66) the closure member for displacement (Col 5 line 66 – “away from the seat”) relative to the valve seat for becoming unseated from the valve seat, 
wherein the fluid pressure differential is established by fluid pressure communication, to the closure member, of an uphole fluid pressure of fluid that is disposed uphole relative to the closure member, and fluid pressure communication, to the closure member, of a downhole fluid pressure of fluid that is disposed downhole relative to the standing valve, wherein the downhole fluid pressure exceeds (Col 5 line 64-67 – understood that ball is moved uphole due to the downhole pressure is greater than uphole pressure) the uphole fluid pressure.  
Regarding claim 50, Spears of the combination discloses wherein: the standing valve (Fig 1 #20) is a standing valve (#20) of a rod pump (Fig 1 #2).  
Regarding claim 51, Spears of the combination discloses wherein: the contoured surface [#80 and 78] is defined by a rifled groove (interpreted as a helical or spiral groove in between fins #80).  
Regarding claim 52, Spears of the combination discloses wherein: the rifled groove has a minimum depth (Fig 4) of at least 0.1 cm.  
Regarding claim 53, Spears of the combination discloses wherein: the pitch of the rifled groove is from 30 degrees to 60 degrees (Col 6 last line).  
Regarding claim 54, Spears of the combination discloses wherein: the torsional flow inducer [#66] and the flow communicator [28 and 26] of the standing valve [#20] are disposed in fluid communication (Fig 1) via a fluid passage (Fig 1); 
the fluid passage has a central longitudinal axis (#70); and 
the distance between the contoured surface [#80 and 78] and the flow communicator [28 and 26], as measured along the central longitudinal axis, is less (appears to co-exist) than ten (10) inches.  
Regarding claim 55, the combination or Spears and Anderson disclose further comprising: 
a fluid conductor (Fig 1) defining a fluid passage for conducting reservoir fluid from the torsional flow inducer [Spears #66] to the flow communicator [Spears 28 and 26]; 
the fluid passage has a central longitudinal axis [Spears #70]; and 
the distance between the contoured surface [Anderson Fig 1 #14] and the flow communicator [Spears 28 and 26], measured along the central longitudinal axis (Anderson Fig 1), is less than 68 times (Anderson Fig 1) the internal diameter of the fluid conductor.  
Regarding claim 56, Spears discloses a method of coupling a torsional flow inducing adapter (#66) to a rod pump (#2) wherein the rod pump includes a standing valve (#12) and a travelling valve (#10), comprising: 
connecting a torsional flow inducing adapter (#66) to the standing valve (#12) such that a modified rod pump is obtained (Fig 1) including the torsional flow inducing adapter [#66], wherein: 
the torsional flow inducing adapter includes:
a fluid passage-defining internal surface (#78), defining a reservoir flow conductor (#28 bore);
a contoured surface (Fig 2 #80 and 78), defined on the fluid passage-defining internal surface [#78]; and the torsional flow inducing adapter is disposed in flow communication (Col 8 line 33) with the standing valve, such that the torsional flow inducing adapter is configured (Col 5 line 62) for inducing torsional flow, via the contoured surface [#80 and 78], to reservoir fluid. 
Spears does not explicitly disclose wherein the rod pump is disposed within a wellbore, the step of retrieving the rod pump from a wellbore, the step of deploying the modified rod pump within the wellbore and the step of inducing torsional flow from the contoured surface to the standing valve.
However Spears further discloses a downhole valve with the following benefits over currently available designs for use in a fluid pump for raising petroleum fluids through production tubing in a completed oil well which: increases the amount of fluid entering the housing, or barrel, for each stroke of the pump; increases the amount of time a ball is drawn and held away from its seat, thereby reducing the undesirable effects of a ‘pumped-off well’ and reducing the frictional drag on the flow of reservoir fluids into the pump in all other wells; and is economical to use without frequent replacement of components — (Col 2 line 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to retrieve a known downhole rod pump from a wellbore, attach the invention of Spears to the conventional conveyance by threading (Spears Fig 11) and then deploy the modified conveyance within the wellbore in order to raise the petroleum fluids from the reservoir to combine prior art elements according to known methods to yield predictable results as claimed by Spears. 
See KSR int'l Co. v. Teleflex inc.,550 US. 398, 415-421, 82 USPQ 2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Anderson teaches a device particularly adapted for use in the formation of standing and travelling valves of oil well pumping apparatus and which in addition to performing the function above set forth produces a whirling action of fluids and gases passing upwardly therethrough, causing the same to thoroughly intermingle (Page 1 line 15-22). … “Since the spiral baffle is fixed, the fluid passing to the valve through inlet is caused to rotate and by its rotation will, when it is supporting valve (#13 – ball), cause a rotation of this valve. The whirling action thus produced will, of course, act upon the seal to sweep sand or other foreign matter therefrom and keep this seat properly cleansed to insure the correct seating of the valve” – (Page 7 line 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the location of the ‘torsional fluid flow inducer’ such that the outflow of the spinning fluid would be directed to a valve seat (i.e. a location downhole of the seat) as taught by Anderson in the system of Spears, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of creating a whirling action of passing fluid to act upon the seat to sweep sand or other foreign matter therefrom and keep the seat properly cleansed to insure the correct seating of the valve.

Regarding claim 57, Spears of the combination discloses wherein: the contoured surface [#80 and 78] is defined by a rifled groove (interpreted groove between fins 80).  
Regarding claim 58, Spears of the combination discloses wherein the rifled groove has a minimum depth (Fig 4) of at least 0.1 cm.  
Regarding claim 59, Spears of the combination discloses wherein the pitch of the rifled groove is from 30 degrees to 60 degrees (col 6 last line).  
Regarding claim 60, Spears discloses
a rod pump (#2) including a traveling valve (#10) and a standing valve (#12), wherein the standing valve includes: 
a valve body (#20) defining a flow communicator (#28 bore and #26 upper portion of body) and a seat (#42); and 
a closure member (#40); and 
a torsional flow inducer (Fig 2 #66), and including: 
a fluid passage-defining internal surface (#78), defining a reservoir flow conductor (#68 - body); 
a contoured surface (#80 fin and 78 inner surface], defined on the fluid passage-defining internal surface [#78]; 
wherein: 
the closure member [40], the flow communicator [28 and 26], and the seat [42] are co-operatively configured such that, while the closure member [40] is seated (Fig 1) on the seat [42], the flow communicator [28 and 26] is occluded (Col 2 line 16) by the closure member [40]; and 
the closure member, the flow communicator, and the seat are co-operatively configured such that, while the closure member is seated on the seat, the closure member is displaceable (Col 5 last line – “believed to operate to draw the ball #40 away from the seat”) uphole relative to the seat with effect that: 
(i) the closure member is unseated (Col 5 last line) relative to the seat [42]; 
(ii) fluid flow is conductible (Col 5 line 67) through the flow communicator; and 
(iii) while fluid flow is being conducted through the flow communicator, the closure member is obstructive to the conducted fluid flow, with effect that at least a portion of the conducted fluid flow is diverted past the closure member (Col 5 last seven lines); and 
the torsional flow inducer co-operates (Col 5 line 61) with the standing valve (#20) such that, while the closure member is unseated (Col 5 last line) from the valve seat and fluid flow is being conducted through the reservoir flow conductor such that at least a portion of the fluid flow is conducted past the contoured surface [#80 and 78], for at least a portion of the fluid flow being conducted past the contoured surface [#80 and 78], torsional flow is induced (Col 5 –“as the liquid material passes through the bore #28 and along the fins #32 [similar with #80]. This rotation is believed to form a vortex in the fluid”) by the contoured surface [#80 and 78], with effect that at least a portion of the fluid flow conducted through the flow communicator is a torsional fluid flow (interpreted as a vortex).
Spears does not explicitly disclose, teach or suggest wherein the torsional flow inducer is disposed downhole relative to the seat.
Anderson teaches a device particularly adapted for use in the formation of standing and travelling valves of oil well pumping apparatus and which in addition to performing the function above set forth produces a whirling action of fluids and gases passing upwardly therethrough, causing the same to thoroughly intermingle (Page 1 line 15-22). … “Since the spiral baffle is fixed, the fluid passing to the valve through inlet is caused to rotate and by its rotation will, when it is supporting valve (#13 – ball), cause a rotation of this valve. The whirling action thus produced will, of course, act upon the seal to sweep sand or other foreign matter therefrom and keep this seat properly cleansed to insure the correct seating of the valve” – (Page 7 line 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the location of the ‘torsional fluid flow inducer’ such that the outflow of the spinning fluid would be directed to a valve seat (i.e. a location downhole of the seat) as taught by Anderson in the system of Spears, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of creating a whirling action of passing fluid to act upon the seat to sweep sand or other foreign matter therefrom and keep the seat properly cleansed to insure the correct seating of the valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        07 Dec 2022